DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by USPTO from a participating IP on 11/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 and 04/30/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hjelmstad U.S. Patent Application Pub. No. 2007/0200760.

Regarding claim 10, Hjelmstad in figures 1, 4 and 7 discloses an antenna structure comprising: a Printed Circuit Board (PCB) (Fig. 4), wherein the PCB includes a first circuit board plane (set of patches 2) including a plurality of first patch antenna elements (2) formed to have a first size enabling transmission and reception of a signal of a first frequency band (see figures 1, 4 and 7 and para. 20 and 32); and a second circuit board plane including a plurality of second patch antenna elements (set of patches 1) formed to have a second size enabling transmission and reception of a signal of a second frequency band (Para 40 and figures 1 and 7), wherein the plurality of first patch antenna elements (2) are disposed such that central points of the plurality of first patch antenna elements (2) are spaced apart from one another by a first distance related to a first wavelength of the first frequency band (Fig.  4) and the plurality of second patch antenna elements (1) are disposed such that central points of the plurality of second patch antenna elements (1) are spaced apart from one another by a second distance related to a second wavelength of the second frequency band (see Fig. 4 and para. 40 and claim 14), and wherein the plurality of second patch antenna elements (1) are disposed above the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi et al. U.S. Patent Application Pub. No. 2017/0302395, in view of Fabrega Sanchez et al. U.S. Patent Application Pub. No. 2020/0106183 (hereinafter, “Fabrega”).

Regarding claim 1, Ashrafi in figures 1-5 discloses an electronic device comprising: a Printed Circuit Board (PCB) including a first circuit board plane (third layer 108) including a plurality of first patch antenna elements (110) and a second circuit board plane (second antenna layer 106) including a plurality of second patch antenna elements (110); a communication module (signal generation circuitry 504 and receiver 702) configured to transmit and receive a signal of a first frequency band using the plurality of first patch antenna elements and/or the plurality of second patch antenna elements; and a processor (see para. 68) connected to the communication module, wherein central points of the plurality of first patch antenna elements (110 in layer 108) are spaced apart from one another to have a first distance and central points of the plurality of second patch antenna elements (110 in layer 106 and/or layer 104) are spaced apart from one another to have a second distance shorter than the first distance, and wherein the plurality of second patch antenna elements (106/104) are arranged such that the central points of the plurality of second patch antenna elements (106/104) are disposed to be closer to a central axis connecting a first central point that is a center of gravity of the first circuit board plane (108) and a second central point that is a center of gravity of the second circuit board plane (106/104) in a direction passing through the printed circuit board from a first surface to a second surface of the printed circuit board, than the central points of the plurality of first patch antenna elements (108).

However, in the same field of employing multi-layered patch antenna elements, Fabrega in figures 3-11, teaches an electronic device comprising, a communication module (see Fig. 3) configured to transmit and receive a signal (para. 33) of a first frequency band using the plurality of first patch antenna elements (low-band patch 120 which is part of an array of Fig. 2), and transmit and receive a signal of a second frequency band higher than the first frequency band using the plurality of second patch antenna elements (high-band patches 112, and/or parasitic elements 114, 115, 116, 117)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a communication module able transmit and receive in low and high frequency bands, as taught by Fabrega, in the electronic device according to Ashrafi to form the claimed invention, in order to drive patch antenna elements different frequency signals in multiple polarizations using compact antenna configurations; therefore, achieving wireless connections with different communication systems using a single electronic device.    

Regarding claims 2 and 3, Ashrafi is silent on disclosing wherein the first distance is a length related to a first wavelength of the first frequency band and the second distance is a length related to a second wavelength of the second frequency band; and 

However, Fabrega in para. 38-42 teaches distances 131-134 and patch separation related to electrical lengths and corresponding frequencies for each antenna patch. Moreover, Fabrega in para. 40 teaches that the amount of separation between the patch antenna elements may be selected to provide desired performance of the system.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of distances between antenna patches and frequency bands as taught by Fabrega, in the device according to Ashrafi, to form the claimed invention because it is well known in the art the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. Accordingly, widths and separations of equal and/or unequal distances can be used in order to provide symmetrical and asymmetrical configurations.  (See Fabrega Para. 40)

Regarding claim 4, Ashrafi in figures 1-5 discloses an electronic device wherein edges of the plurality of second patch antenna elements (104/106) are closer than edges of the plurality of first patch antenna elements (108) to a center point of the first patch antenna elements.

Regarding claim 6, Ashrafi is silent on disclosing: wherein the PCB further includes a first detune patch in which a size of at least some of the plurality of first patch antenna elements is adjusted and a second detune patch in which a size of at least some of the plurality of second 
However, Fabrega in figures 3-11, teaches an electronic device wherein the PCB further includes a first detune patch (radiating patch 118) in which a size of at least some of the plurality of first patch antenna elements (low-band patch 120) is adjusted (see coupling between 120 and 118 in para 42) and a second detune patch (one of parasitic elements 114-117) in which a size of at least some of the plurality of second patch antenna elements (high-band patch 112) is adjusted (see para. 42). 
Fabrega does not exlplicilty discloses: wherein the first detune patch has a size 6% to 10% smaller than the size of the plurality of first patch antenna elements, and wherein the second detune patch has a size 4% to 8% smaller than the size of the plurality of second patch antenna elements.
However, Fabrega in para. 38-42 teaches distances 131-134, patch separation and patch sizes are directly related to electrical lengths and corresponding frequencies for each antenna patch. Moreover, Fabrega in para. 40 teaches that the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. (See also Para. 7)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna patch sizes and frequency bands as taught by Fabrega, in the 

Regarding claim 9, Ashrafi in view of Fabrega (Figures 4, 5 and 7) teaches an electronic device comprising: a first feed terminal (horizontal polarization feed 122) configured to transmit and receive a polarized in a first direction; and a second feed terminal (vertical polarization feed 124) configured to transmit and receive a signal polarized in a second direction perpendicular to the first direction, wherein the first feed terminal (122) and the second feed terminal (124) are perpendicular to each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the orthogonal polarization feeds of Fabrega in the Asharfi electronic device to form the claimed invention in order to radiate energy in two orthogonal polarizations (Fabrega Para. 13-14) 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi and Fabrega, as applied to claim1 above, and further in view of Hong et al. U.S. Patent Application Pub. No. 2013/0099006.


Ashrafi and Fabrega do not disclose: wherein the feeder includes a feed layer disposed on a lowermost layer of the PCB; a ground layer disposed on the feed layer; a feeding coupler formed between the first circuit board plane and the second circuit board plane; and a connector configured to connect the feeding coupler and the feed layer, wherein the connector passes through the first circuit board plane.
 However, Hong in figures 1-5, teaches an electronic device comprising a feeder (RFIC chip 100) configured to feed the plurality of first patch antenna elements and the plurality of second patch antenna elements (210), wherein the feeder includes a feed layer (Fig. 5: plurality of RFIC bonding pads 270) disposed on a lowermost layer of the PCB (201); a ground layer (230) disposed on the feed layer; a feeding coupler (signal line 221) formed between the first circuit board plane and the second circuit board plane (See Fig. 5); and a connector (vertical line on 221) configured to connect the feeding coupler (221) and the feed layer (270), wherein the connector passes through the first circuit board plane (See fig. 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feeder system of Hong in the Ashrafi and Fabrega electronic device to form the claimed invention in order to allow signal transmission in different modes and allow electrical connection between electronic products to be implemented with high density, low costs, high reliability, and high productivity. (See Hong Para. 37 and 48)

Regarding claim 8, Ashrafi and Fabrega are silent on disclosing a first insulating layer disposed between the first circuit board plane and the feed layer; and a second insulating layer disposed between the first circuit board plane and the second circuit board plane, wherein the connector passes through the first insulating layer and the second insulating layer, and wherein the feeding coupler passes through at least a part of the second insulating layer.
However, in the same field of endeavor, Hong in figure 2 teaches an electronic device comprising: a first insulating layer (P) disposed between the first circuit board plane and the feed layer (250+270); and a second insulating layer (P) disposed between the first circuit board plane and the second circuit board plane, wherein the connector (220) passes through the first insulating layer and the second insulating layer, and wherein the feeding coupler (connection between 210+220) passes through at least a part of the second insulating layer (P).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feeder system of Hong in the Ashrafi and Fabrega electronic device to form the claimed invention in order to allow signal transmission in different modes and allow electrical connection between electronic products to be implemented with high density, low costs, high reliability, and high productivity. (See Hong Para. 37 and 48)

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hjelmstad as applied to claim 10 above, and further in view of Puente Baliarda U.S. Patent Application Pub. No. 2008/0036676 (hereinafter, “Puente”).

Regarding claim 11, Hjelmstad is silent on disclosing: wherein the first distance is longer than the second distance.  
However, in the same field of endeavor, Puente in figures 1-6 teaches an antenna structure wherein the first distance between antenna elements (i.e. 4c) is longer than the second distance between antenna elements (i.e. 4a and 4b). (See also overlapping of antenna elements in 4d). In addition, Puente in Figure 1 and Para. 30 teaches taking as reference the working frequency f of the array (1.1), the array (1.2) would work at a frequency f/2 as the elements have a spacing double that of the previous case. In figure (1.3) the disposition is shown of the elements in the MIA which is capable of working simultaneously on the frequencies f and f/2 conserving basically the same facilities as the two arrays (1.1) and (1.2). In the positions in which elements of the two conventional arrays (indicated in figure (1.3) by means of black circles located at the center of a circumference) coincide, a multiband antenna is employed capable of working in the same manner (same impedance and pattern) on the frequencies (1.1) and (1.2). The remaining not common elements (indicated either by a black circle, or by a circumference) can be implemented either by means of the same multiband element employed in the common positions (and selecting the working frequency by means of the signal distribution network of the array), or by employing conventional mono-band elements. In this example the array (1.3) has a dual behavior frequency-wise (at frequencies f and f/2), working in the same manner as the arrays (1.1) and (1.2) but with a smaller total number of elements (12 instead of 16).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antenna element distancing according to Puente in the Hjelmstad antenna structure to form the claimed invention, in order to produce  antenna arrays which can work simultaneously in various frequency bands thanks to the physical disposition of the elements which constitute them, and also the multiband behaviour of some elements situated strategically in the array, based on the juxtaposition or interleaving of various conventional mono-band arrays working in the different bands of interest; therefore, saving in cost of the global radiating system and its installation (one array replaces several), and its size and visual and environmental impact are reduced in the case of base stations and repeater stations for communication systems. (Puente’s Abstract)
  
Regarding claim 12, Hjelmstad in view of Puente (Figure 1) teaches antenna structure wherein a ratio of the first distance to the first wavelength and a ratio of the second distance to the second wavelength are equal to each other. (See relationship/comparison between 1a and 1b and the juxtaposed version in 1c)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antenna element distancing according to Puente in the Hjelmstad 

Regarding claims 13 and 14, Hjelmstad does not explicitly discloses wherein any one of the plurality of first patch antenna elements has a first edge, wherein a second patch antenna element that overlaps the any one of the plurality of first patch antenna elements has a second edge, and wherein the second edge is closer to a central point of the any one of the plurality of first patch antenna elements than the first edge; and 
wherein a distance between the first edge and the second edge is a third distance, and wherein the third distance is in a range of from 5% to 10% of a length of one side of any one of the plurality of second patch antenna elements.
However, in the same field of endeavor, Puente in figure 11 teaches wherein any one of the plurality of first patch antenna elements (white squares) has a first edge, wherein a second patch antenna element (dark square) that overlaps the any one of the plurality of first patch antenna elements has a second edge, and wherein the second edge is closer to a central point of the any one of the plurality of first patch antenna elements than the first edge.

However, Puente teaches antenna structures wherein the spacing between antenna arrays is directly proportional to the wavelength of the patch antenna array, which can be adjusted depending on the frequency “f” the designer chooses to work with.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antenna element distancing according to Puente in the Hjelmstad antenna structure to form the claimed invention, in order to produce  antenna arrays which can work simultaneously in various frequency bands thanks to the physical disposition of the elements which constitute them, and also the multiband behavior of some elements situated strategically in the array, based on the juxtaposition or interleaving of various conventional mono-band arrays working in the different bands of interest; therefore, saving in cost of the global radiating system and its installation (one array replaces several), and its size and visual and environmental impact are reduced in the case of base stations and repeater stations for communication systems. (Puente’s Abstract)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hjelmstad as applied to claim 10 above, and further in view of Fabrega Sanchez et al. U.S. Patent Application Pub. No. 2020/0106183 (hereinafter, “Fabrega”).

However, Fabrega in figures 3-11, teaches an electronic device wherein the PCB further includes a first detune patch (radiating patch 118) in which a size of at least some of the plurality of first patch antenna elements (low-band patch 120) is adjusted (see coupling between 120 and 118 in para 42) and a second detune patch (one of parasitic elements 114-117) in which a size of at least some of the plurality of second patch antenna elements (high-band patch 112) is adjusted (see para. 42). 
Fabrega does not exlplicilty discloses: wherein the first detune patch has a size 6% to 10% smaller than the size of the plurality of first patch antenna elements, and wherein the second detune patch has a size 4% to 8% smaller than the size of the plurality of second patch antenna elements.
However, Fabrega in para. 38-42 teaches distances 131-134, patch separation and patch sizes are directly related to electrical lengths and corresponding frequencies for each antenna patch. Moreover, Fabrega in para. 40 teaches that the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. (See also Para. 7)


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson et al. U.S. Patent Application Pub. No. 2012/0280880, in view of Fabrega Sanchez et al. U.S. Patent Application Pub. No. 2020/0106183 (hereinafter, “Fabrega”).

Regarding claim 16, Arvidsson in figure  5 discloses an electronic device comprising: a Printed Circuit Board (PCB) (see PCB arrangement in figure 10) including a first circuit board plane including a plurality of first patch antenna elements (antenna elements 101) and a second circuit board plane including a plurality of second patch antenna elements (antenna elements 102); wherein the plurality of first patch antenna elements 101 include a first central patch disposed on a central axis of the PCB and first side patches spaced apart from each other on both sides of the first central patch (see 101 in figure 5), wherein the plurality of second patch antenna elements (102) include a second central patch disposed on a central axis of the PCB and second side patches spaced apart from each other on both sides of the second central 
Arvidsson is silent on disclosing: “a communication module configured to transmit and receive a signal of a first frequency band using the plurality of first patch antenna elements, and transmit and receive a signal of a second frequency band using the plurality of second patch antenna elements; and a processor connected to the communication module”.
However, in the same field of endeavor, Fabrega in figures 3-8 teaches an electronic device comprising a communication module (front end circuits 70/72) configured to transmit and receive a signal of a first frequency band using the plurality of first patch antenna elements (118/120), and transmit and receive a signal of a second frequency band using the plurality of second patch antenna elements (112+114-117); and a processor (76) connected to the communication module (70/72). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a communication module and a processor capable of transmitting and receiving low and high frequency bands to feed the plurality of first and second patch antenna elements, as taught by Fabrega, in the electronic device according to Arvidsson to form the claimed 

Regarding claim 17, Arvidsson in figure 5 discloses an electronic device wherein the first central patch and the first side patch (101) are spaced apart from each other by a first distance (d1) related to a first wavelength of the first frequency band (see para. 39) and the second central patch and the second side patch (102) are spaced apart from each other by a second distance (d2) related to a second wavelength of the second frequency band (see para. 39), and wherein the first distance (d1) is longer than the second distance (d2). (Fig. 5 and para. 39)

Regarding claim 18, Arvidsson in figure 5 and paragraphs 39 and claims 3-5 discloses an electronic device wherein a ratio of the first distance to the first wavelength and a second ratio that is a ratio of the second distance to the second wavelength are in the range of 0.5 to 0.6.

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson and Fabrega, as applied to claim 16 above, and further in view of Roberts U.S. Pub. No. 2002/0014995.

Regarding claim 19, Arvidsson and Fabrega are silent on disclosing: wherein the central feed terminals include a first central feed terminal formed in a first direction of the second central patch, a second central feed terminal formed in a second direction perpendicular to the 
However, quad-fed patch antennas as common in the art, Roberts in figure 4 teaches an electronic device wherein the central feed terminals include a first central feed terminal (feed probe 21) formed in a first direction of a central patch, a second central feed terminal (22) formed in a second direction perpendicular to the first direction of the central patch, a third central feed terminal (23) disposed on an opposite side of the first central feed terminal (21) based on the central patch, and a fourth central feed terminal (24) disposed on an opposite side of the second central feed terminal (22) based on the central patch.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the quad-feed patch antenna as taught by Roberts in the Arvidsson/Fabrega electronic device to form the claimed invention in order to provide a dual polarization patch antenna device with alternate phase shifters.   

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 4).
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845